Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-028506, filed on February 20, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 5,784,895) in view of Perez (US 2018/0266895) and further in view of Gray (WO 2015/055836).

Choi fails to disclose that a thermoelectric generating module can be used to generate thermoelectric power using a temperature difference between the evaporator and circulating cold air and a temperature controller can be used to control a temperature in the second compartment.
However, Perez teaches a service cart comprising:
- a cold compartment (302 in Figure 3A) which contains dry ice and provides cooling for a second compartment, 
              - a second compartment (300 in Figure 3A) configured to store service products, 
              - a thermoelectric device (310 in Figure 3B) is in thermal communication with the cold compartment and ambient environment, and configured to generate a current as a result of a temperature differential between a cold compartment and an ambient environment, and
- an energy storage device (320 in Figure 3B) that is in electrical communication with the thermoelectric device, and configured to store at least some of the current generated by the thermoelectric device, wherein electrical power generated can be utilized by one or more electronic devices related to the service cart [Lines 1-3 in Paragraph 0029].
Therefore, one of ordinary skill in the art would be able to modify two compartments with air circulation into a cold compartment and a second compartment with air circulation, and then to attach a thermoelectric module of Perez’s teaching to an outer surface of the cold compartment for the purpose 
Choi in view of Perez do not teach that a temperature controller that can be used to adjust a temperature of the second compartment.
However, Gray discloses that a controller (52 in Figure 3) is in communication with a thermoelectric device (23 in Figure 3) and a temperature sensor (49 in Figure 3), and the controller controls the thermoelectric device to regulate the temperature inside the storage compartment [Lines 4-6 in Page 4].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to further include Gray’s controller into Choi in view of Perez for the purpose of controlling the temperature inside the second compartment precisely. 
Regarding claim 2, Gray discloses a heat sink (radiational cooling fin (21 in Figure 3) attached to a surface of the thermoelectric device toward cold air.
Therefore, it would have been obvious to include the heat sink to the surface of the thermoelectric device of Choi in view of Perez, in order to allow better heat transfer.
Regarding claims 3 and 4, Gray discloses that three thermoelectric devices, or three Peltier devices (23, 33, and 39 in Figure 3) are attached to a different side (23 is at the bottom surface) of the storage compartment (15 in Figure 3), respectively. 
Therefore, it would have been obvious to modify the location of the thermoelectric device at the bottom surface of the cold compartment of Choi in view of Perez, in order to fully utilizing a given phase change material because it still remains on the bottom side as a solid state while it is going through a phase change. 
Regarding claim 5, Choi does not disclose that the cold compartment houses dry ice, instead Choi contains an evaporator (20 in Figure 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the evaporator of Choi with the dry ice of Perez in order to create a bigger temperature difference for a simple and mobile service cart.
Regarding claims 6-8, Choi does not disclose that it comprises a secondary battery charged with surplus thermoelectric power of a thermoelectric module.
Perez discloses that the service cart includes an energy storage device to store electrical power generated from a thermoelectric device [Lines 2-4 in Paragraph 0026] for the purpose of operating some electric parts by generated power, and he also discloses that “suitable light weight energy storage devices include light weight batteries, capacitor banks, and supercapacitors [Lines 1-3 in Paragraph 0027].”  
Therefore, one of ordinary skill in the art would be able to include additional energy storage devices as taught by Perez, into Choi’s apparatus to store surplus electrical power generated from a thermoelectric device or thermoelectric devices using a temperature differential for the purpose of powering electronic devices and Peltier devices to store service products at lower temperature for extended time period.  
Regarding claim 9-11, Modified Choi discloses the cold insulation container according to claim 6, 7, and 8 as set forth above, respectively. 
Modified Choi does not disclose that the cold compartment is cooled by setting the thermoelectric module in a Peltier mode by electric power from the secondary battery while the circulating air fan is stopped.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the thermoelectric device of the modified Choi’s apparatus in a Peltier mode and let it operated by a rechargeable battery while power is not generated by the thermoelectric device for the purpose of storing service products at lower temperature for extended time period.  
Regarding claim 12-14, Choi in view of Perez discloses the cold insulation container according to claim 9, 10, and 11 as set forth above, respectively. 
However, Choi in view of Perez does not disclose that a part of the thermoelectric generating module is set in the Peltier mode.
Gray discloses that three thermoelectric devices, or three Peltier devices (23, 33, and 39 in Figure 3) are attached to a different side of the storage compartment (15 in Figure 3), respectively, and those devices regulated by a controller independently. Gray implicitly implies that those three Peltier devices can be attached to a same side of the cold compartment, and each Peltier device can be regulated independently for the purpose of partially operating those by simply turning on or off without using a complex control system in order to meet the required cooling load. Gray also discloses that a heat sink (21 in Figure 3) is attached to a Peltier device, or a thermoelectric device (23 in Figure 3) via a heat transfer block (25 in Figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach multiple thermoelectric devices with an individual heat sink or without any heat sink to a same side of the cold compartment of Choi in view of Perez, and to regulate those individually by simply turning on or off, as taught by Gray, in order to effectively utilize . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763